     Case 3:20-cv-00862-B-BN Document 9 Filed 06/08/20                    Page 1 of 2 PageID 43



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

KEVIN JEROME JONES                                  §
(TDCJ No. 1169005),                                 §
                                                    §
                Plaintiff,                          §
                                                    §
V.                                                  §            No. 3:20-cv-862-B
                                                    §
MS. UPCM, ET AL.,                                   §
                                                    §
                Defendants.                         §

                 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                  RECOMMENDATION OF THE MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case [Dkt. No. 4] (the “FCR”). In response, Plaintiff filed numerous motions, see Dkt. Nos. 5,

6, 7, & 8, which the Court will construe as objections. The District Court reviewed de novo those

portions of the proposed FCR to which objection was made, and reviewed the remaining proposed

FCR for plain error. Finding no error, the Court ACCEPTS the FCR. To the extent that Plaintiff’s

filings in response to the FCR are actually motions, they are frivolous, especially in the context of this

case, and are therefore DENIED. Considering these motions and Plaintiff's habit of filing frivolous

motions after entry of judgment in similar cases before the Court, the Court DIRECTS the Clerk

of the Court to ADMINISTRATIVELY TERM any new motions filed by Plaintiff in this case.

        SO ORDERED.

        DATE: JUNE 8, 2020.


                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE
Case 3:20-cv-00862-B-BN Document 9 Filed 06/08/20   Page 2 of 2 PageID 44




                                  -2-
